Citation Nr: 1441271	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for cardiovascular disorder to include supraventricular arrhythmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA) and was subsequently transferred to the Roanoke, Virginia, RO.

In July 2014, the Veteran and his representative appeared before the undersigned Acting Veterans Law Judge in Washington, District of Columbia, to present oral testimony and arguments in support of his claims.  A transcript of the hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

The issues of entitlement to service connection for sleep apnea; hypertension; and cardiovascular disorder, to include supraventricular arrhythmia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II. The Merits of the Claim

The Veteran is seeking service connection for tinnitus.  He essentially contends that he developed this disability as a result of noise exposure during his military service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities, such as organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's service personnel records indicate that his primary Military Occupational Specialty during his three and a half years of active service in the United States Army was as a repair parts specialist.  The Veteran was awarded the Sharpshooters Badge.  

In his oral and written statements in support of his claim, the Veteran contends that his tinnitus is related to his exposure to acoustic trauma (identified as artillery fire) during training.  He stated he was treated for hearing loss at that time and, while he reported tinnitus, he was "told don't worry about it."  He also stated that during service he had several different duties which exposed him to hazardous noise exposure.  He states he did not claim for service connection until many years after service because he did not know tinnitus was a disability condition under VA regulations.  Furthermore, the Veteran testified that he was diagnosed with tinnitus in 2003, not 2006, as a VA examiner stated.

According to the Veteran's service treatment records, he complained of ear pain while receiving treatment for a cold.  He was also diagnosed and treated for otitis media of the left ear.  There are no complaints, treatment, or diagnosis of tinnitus, however.  The Veteran's November 1969 Report of Medical Examination did not indicate any abnormal findings of the ears and the Report of Medical History was also negative for running ears and hearing loss.  The Veteran stated he was in good health.

The Veteran's post-service treatment records confirm he has been diagnosed with tinnitus.  Private treatment records from 2010 indicate the Veteran sought treatment for tinnitus, which he described as "uncomfortable."  No etiologic opinion was provided.  In March 2010, the Veteran underwent a VA examination where he reported that tinnitus began during basic training in 1966 and has progressively gotten worse.  The VA examiner opined the Veteran's tinnitus is "less likely than not due to active duty noise exposure as there is no documentation of tinnitus during active duty."  The Veteran does not currently suffer from otitis media.

An addendum opinion to the March 2010 VA examination report was received in April 2011 where the VA examiner clarified that while "[t]he etiology of the current tinnitus is unknown, it was not caused by or result of his military noise exposure as he had excellent hearing at separation in 1969 and no record of tinnitus during military service."

In September 2012 the Veteran was afforded another VA examination for tinnitus where the VA examiner stated the scientific and medical evidence indicates that acoustic trauma can cause hearing loss, tinnitus, or both.  The VA examiner explained that "[i]n many cases hearing loss may be absent when tinnitus is present following noise, exposure, especially, temporary tinnitus.  Some studies have shown that in as many as 50 [percent] of significant noise trauma cases, tinnitus is the only presenting symptom.  However, when tinnitus is permanent, it is more common to have both hearing loss and tinnitus."  The VA examiner opined that the Veteran's tinnitus is less likely the result of or caused by hazardous acoustic trauma during the Veteran's military service and explained although the Veteran is sincere in his belief that this tinnitus started in 1966, it is likely that he had temporary tinnitus following his reported noise exposures and when he separated from service he did not have permanent tinnitus in addition to his "very normal hearing sensitivity."  In addition, the VA examiner stated "there is no mention or record of reported tinnitus in his medical records until I believe 2006, forty years after his reported noise trauma during his military service." 

Finally, lay statements from the Veteran's daughter, friend and ex-wife, all attest to the fact the Veteran has complained of tinnitus in the past and has stated it started during service.  Specifically, the Veteran's daughter recalled that the Veteran stated "the monotonous tone of the radio station masked the noise that he heard in his head.  He explained that the noise was caused by explosions when he was in the Army."  In addition, another statement recalled that the Veteran "stated that he had tinnitus since his basic training."

The Board recognizes that there are no service treatment records in the claims file of reflecting complaints, treatment, or diagnoses of tinnitus, and the presence of negative nexus opinion from the VA examinations.  

However, the Board finds his assertions concerning in-service noise exposure, and tinnitus since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  This is especially true for disorders such as tinnitus, which the Veteran is competent to testify on, as it is identified solely by its symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple). 

Given that the Veteran's lay statements have been corroborated by his family and friends, the Board finds the medical evidence is at least in relative equipoise that his tinnitus is related to service.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred tinnitus during service.  38 U.S.C.A. § 5107.  In granting this claim, the Board has resolved reasonable doubt in the Veteran's favor.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

At his hearing before the Board, the Veteran stated that he submitted a Notice of Disagreement to the RO's June 2013 Rating Decision to the extent that it denied service connection for sleep apnea, hypertension and a cardiovascular disorder, to include supraventricular arrhythmia.  While this document does not appear to be of record, there is a July 2014 RO letter indicating that the Notice of Disagreement was timely received.  

As the Veteran filed a Notice of Disagreement in regard to these issues, the issuance of a Statement of the Case (SOC) is required.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these issues must be remanded to the RO for the issuance of an SOC.  Id.  However, the Board emphasizes that even though testimony was taken on these issues, they are not currently in appellate status, a perfected appeal must be filed after receipt of an SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran and his representative with a Statement of the Case pertaining to his claims of entitlement to service connection for sleep apnea; hypertension; and cardiovascular disorder, to include supraventricular arrhythmia.  The Veteran should be appropriately notified of the time limits to perfect his appeal of these issues.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
B. T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


